Title: To George Washington from Major General Joseph Spencer, 7 January 1778
From: Spencer, Joseph
To: Washington, George



May it please your Excellency
State of Rhode IslandProvidence Jany 7th 1778

The strength of the Land Force of the Enemy at Rhode Island, remains much as it has been, for several Months past; they have Fortifyed Latterly Considerably, and Especially, near New Port; I have obtaind a Return of four Regiments, in October last, which I Enclose adding the other two Hession, and the 22nd Brittish Regiments, together with the Grenadiers, and Light Infantry of the 54th and the Artillery men, they will make in the whole, by the best Accounts I can Obtain 3,600; There has Generally been about Six ships, and Frigates of Force, belonging to the Enemy, Round the Channel of Rhode Island, through the summer and fall Past: there is a large number lately Arrived there of Transports, at least a Hundred, and in the whole now there, upwards of 20 ships, Frigates, and sloops of War; Eight or nine of which of the line; Lord Howe came there Last saturday: they have lately been sounding in the Channel near Warwick Neck and we hear of some other preparations, that Indicate some designs against us—our Army has been about 2,400 strong, Including Officers, and Invalids, at a Medium from May, to this time, without regard to those Raised in October for the design’d Expedition, Concerning which, Colo. Sherburne has Doubtless, long time since given your Excellency a particular Account, We have had great

difficulty here, of late, relative to provisions for the Army, Occasioned by the Resignation of the late Commissary General, and his Ceasing to Act before the Commissary of Issues arrived, to receive the Provisions, and supply, but I hope that difficulty is now over; as the Commissary has lately Come, and received the Stores. this Trouble in the Commissary-Department, besides giving me other Trouble, Obliged me, to run in Debt Largely, for the support of the Army, for Fresh Beef Especially, Cash has also been very scarce here lately, owing Chiefly I suppose, to the Exorbitancy of the prices: given for the Articles Necessary, to support the Army, the prices of Carting, being one Dollar, ⅌ Mild, ⅌ Ton, hay 50, or 60, Dollars, ⅌ Ton, wood 14 Dollars, ⅌ Cord, and other things Generally in proportion; till of Late I Could obtain Cash from this, and the Adjacent States, to answer the Necessaties of the Army, but their Treasuries are now drean’d of Cash, so that no great supplies, Can be obtain’d from them, I was directed by Resolve of Congress July 17th, to apply to Ebezr Hancock Esqr. Dy Pay Master General of the Eastern Department, for Cash to supply this Army, and Imediately after I recd the advice thereof, from Congress, I applyed Accordingly, to Mr Hancock; but he never to this time, has let me have but about 20,000 Dollars, I have been Encouraged by Mr Hancock to depend upon him for Cash, and his disappointing of me, has been the Occasion of great Trouble to me, I have lately made a Representation of these Matters to Congress, but have recd no answer yet; I have took the liberty, freely, to acknowledge to Congress that the Embarrassments attending this army, Requires an abler Commander than I pretend to be, and one in the bloom of life, have Accordingly, desired that such a one may be ordered to relieve me, and that after a proper time, to settle the affairs, relative, to my Command, I may have leave to resign my office in the Army. I am with great respect and Esteem your Excelly most Obedt hble Servt

Jos. Spencer

